Investor Contact: Press Contact: Frank Gordon Brian Beades 212.810.5858 212.810.5596 BlackRock Kelso Capital Corporation Declares Regular Second Quarter Dividend of $0.16 per Share, Announces March 31, 2009 Quarterly Financial Results New York, New York, May 7, 2009 - BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso Capital” or the “Company”) announced today that its Board of Directors has declared a second quarter dividend of $0.16 per share payable on July 3, 2009 to stockholders of record as of June 19, 2009. BlackRock Kelso Capital also announced financial results for the quarter ended March 31, HIGHLIGHTS: Investment Portfolio:$915 million Net Assets:$496 million Net
